Citation Nr: 0112976	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
fracture with medial meniscectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for left carpal 
navicular fracture with arthritis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for right ulnar 
styloid fracture with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1971.  

In addition to the disabilities herein concerned, service 
connection is also in effect for right lower leg fracture; 
nose, mandible, left zygoma and both orbital floor fractures; 
and scar on the right face, each evaluated as noncompensably 
disabling; these issues are not part of the current appeal.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

During the course of the current appeal, the rating assigned 
for the veteran's right ulnar styloid fracture was increased 
from noncompensably disabling to 10 percent disabling.  
However, this is not the maximum assignable for such 
disability.  And while the veteran's representative simply 
omitted that issue as part of a written statement submitted 
in lieu of a VA Form 646 prepared in August 1999, otherwise 
there is nothing within the claims file at the present time 
that clearly reflects that the veteran is satisfied with that 
current 10 percent rating.  Accordingly, the Board considers 
that issue to remain on appeal.  

In the rating action by the RO in April 1999, service 
connection was denied for a right knee disability claimed as 
secondary to the veteran's already service-connected left 
knee fracture with medial meniscectomy.  The veteran filed a 
Notice of Disagreement with that decision, and a Statement of 
the Case was issued thereon by the RO in May 1999.  However, 
there is no Substantive Appeal, a VA Form 9, of record with 
regard that issue and the issue is not part of the current 
appeal. 

The veteran provided testimony at a hearing before a member 
of the Board at the RO in December 2000.  Unfortunately, a 
tape of the hearing could not subsequently be located, and a 
transcript is not possible.  

A letter was sent by the Board to the veteran in March 2001 
asking that he select one of four options, namely: to have a 
hearing before a Board Member in Washington, D.C.; to have 
another hearing before a Member of the Board at the RO; to 
attend a video conference hearing at the RO before a Member 
of the Board; or to have no further hearing. 

In his response dated April 20, 2001, the veteran indicated 
that he wanted to provide testimony at another hearing before 
a Member of the Board at the RO.  

It is noted that the veteran is entitled to such a hearing 
pursuant to 38 C.F.R. § 20.700 et seq. (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
clarify the desired issues.  Appropriate 
action should be undertaken regarding his 
specified claims, including a review of 
the file to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If 
appropriate, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO.  Copies of all 
correspondence in this regard should be 
filed in the claims folder.  

If appropriate, the case should then be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


